FILED
                             NOT FOR PUBLICATION                              MAR 30 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 HAROLD HUNTER,                                    No. 08-55320

               Plaintiff - Appellant,              D.C. No. 2:05-cv-2484-MMM-JC

   v.
                                                   MEMORANDUM *
 A. WELCHERT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Harold Hunter, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
officials improperly classified him, failed to provide him with mental health and

medical treatment, and subjected him to improper conditions of confinement. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

        The district court properly granted summary judgment on Hunter’s

deliberate indifference claim concerning his treatment before his suicide attempt

because there was no genuine issue of material fact as to whether the treatment

Hunter received was medically unacceptable. See id, at 1058 (“[T]o prevail on a

claim involving choices between alternative courses of treatment, a prisoner must

show that the chosen course of treatment was medically unacceptable under the

circumstances, and was chosen in conscious disregard for an excessive risk to the

prisoner’s health.”) (citation and internal quotation marks and brackets omitted).

        The district court properly granted summary judgment on Hunter’s Eighth

Amendment and due process claims concerning his placement on C-Status because

there was no genuine issue of material fact as to whether Hunter suffered a

deprivation that would implicate a liberty interest or rise to an Eighth Amendment

violation. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (concluding that only

those deprivations that impose “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life” are subject to due process review);


tk/Research                                2                                    08-55320
Wilson v. Seiter, 501 U.S. 294, 298 (1991) (explaining that “only those

deprivations denying the minimal civilized measure of life’s necessities are

sufficiently grave to form the basis of an Eighth Amendment violation”) (internal

citation and quotation marks omitted); see also Hernandez v. Johnston, 833 F.2d

1316, 1318 (9th Cir. 1987) (“[A] prisoner has no constitutional right to a particular

classification status.”) (internal quotation marks omitted).

        The district court properly granted summary judgment on Hunter’s Eighth

Amendment and due process claims concerning his placement and treatment while

in the locked observation unit because Hunter did not make a material showing that

any defendant directed, participated in, or had knowledge of his alleged

mistreatment. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability

under section 1983 arises only upon a showing of personal participation by the

defendant.”)

        AFFIRMED.




tk/Research                                3                                   08-55320